Opinion

PER CURIAM.
The plaintiff, Covenant Home, Inc., appeals from the judgment of the trial court denying a petition and motion for contempt by which it sought to have the defendant, the town of Cromwell, adjudged in contempt for its disregard of a prior judgment. We affirm the judgment of the trial court.
In 1988, the parties stipulated to a judgment in connection with a settlement of tax appeals. A judgment was rendered in accordance with the stipulation on December 28, 1988. As part of the judgment, and in accordance with the stipulation, the court found that the infirmary located on the plaintiffs property was exempt from taxation. In February, 1999, the assessor for the defendant determined that the infirmary no longer was exempt from taxation, and the plaintiff appealed to the board of assessment appeals, which denied the appeal. The plaintiff then filed its petition and motion for contempt, which the court denied. This appeal followed.
The plaintiff claims that the court improperly (1) found that the remedy of contempt is not available to enforce the judgment against the defendant and (2) denied the plaintiff an evidentiary hearing. We disagree.
Our examination of the record and briefs has persuaded us that the judgment of the court should be *339affirmed. The issues presented at trial were resolved properly in the court’s thoughtful and comprehensive memorandum of decision. See Covenant Home, Inc. v. Cromwell, 47 Conn. Sup. 60, 777 A.2d 216 (2000). Because the decision fully addresses the arguments raised in this appeal, we adopt it as a proper statement of the facts and the applicable law on those issues. It would serve no useful purpose for us to repeat the discussion contained in the court’s decision. See East v. Labbe, 54 Conn. App. 479, 480-81, 735 A.2d 370 (1999), aff'd, 252 Conn. 359, 746 A.2d 751 (2000).
The judgment is affirmed.